J-S39022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CLIFTON CONNELLY                           :
                                               :
                       Appellant               :   No. 3822 EDA 2017

            Appeal from the Judgment of Sentence October 23, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-SA-0002264-2017


BEFORE:      LAZARUS, J., OLSON, J., and PELLEGRINI, J.*

JUDGMENT ORDER BY OLSON, J.:                        FILED DECEMBER 11, 2020

        Appellant, Clifton Connelly, appeals from the judgment of sentence

entered on October 23, 2017 in the Criminal Division of the Court of Common

Pleas of Philadelphia County. We dismiss the appeal.

        Briefly, the relevant facts are as follows. On July 28, 2017, Appellant

pled guilty in the Municipal Court of Philadelphia to operating a motor vehicle

without the required financial responsibility. See 75 Pa.C.S.A. § 1786(d)(1).

In turn, the Municipal Court imposed a fine in the amount of $647.00.

Appellant appealed the case de novo to the court of common pleas. When

Appellant failed to appear for his hearing scheduled for October 23, 2017, the

trial court dismissed Appellant’s summary appeal and entered judgment. This

appeal followed.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S39022-20



       On appeal, Appellant submitted a one-page statement in support of his

claims.   Appellant’s submission includes none of the required components

identified in our appellate rules.             See Pa.R.A.P. 2111 (listing required

components of appellate briefs). Because Appellant’s filing omits all of the

requisite components of an appellate brief (including, particularly, a discussion

of relevant issues with citation to pertinent authority), we deem it deficient

and we further find that those deficiencies undermine meaningful appellate

review.    For these reasons, we dismiss this appeal.1          See Pa.R.A.P. 2101

(briefs “shall conform in all material respects with the requirements of the

[appellate rules]” and appeals shall be subject to dismissal where defects in

an appellant’s brief are substantial).

       Appeal dismissed.




____________________________________________


1 Even if we could undertake meaningful appellate review, it appears that
Appellant would not be entitled to relief. Appellant argues that his driving
privileges should not have been suspended. However, an attachment to
Appellant’s brief that purports to be prepared by the Pennsylvania Department
of Transportation states that Appellant’s driving privileges were restored
effective April 13, 2019. Hence, it does not appear that an effective remedy
could be ordered in this appeal. Moreover, where the trial court dismisses a
summary appeal for failure to appear, our case law holds that the scope of
our review is limited to considering whether the court committed a manifest
abuse of discretion in entering its dismissal order. See Commonwealth v.
Akinsanmi, 55 A.3d 539, 540 (Pa. Super. 2012). Here, however, Appellant’s
only claim appears to be that he was misled by an assistant district attorney
and certain unidentified court officials.

                                           -2-
J-S39022-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/2020




                          -3-